FILED
                            NOT FOR PUBLICATION
                                                                           AUG 26 2016
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-10375

               Plaintiff-Appellee,               D.C. No.
                                                 3:13-cr-08190-GMS-1
 v.

JASON MICHAEL TERPSTRA,                          MEMORANDUM*

               Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                            Submitted August 24, 2016**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       Jason Michael Terpstra appeals from the district court’s judgment and

challenges his guilty-plea conviction and 110-month sentence for being a felon in

possession of firearms, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Terpstra’s counsel has filed

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Terpstra the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Terpstra has waived his right to appeal his conviction and sentence. Because

the record discloses no arguable issue as to the validity of the appeal waivers, we

dismiss the appeal. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.

2009).

         We decline to review any ineffective assistance of counsel claims on direct

appeal. See United States v. Rahman, 642 F.3d 1257, 1260 (9th Cir. 2011)

(holding that we review ineffective assistance of counsel claims on direct appeal

only in the unusual cases where the record is sufficiently developed or the legal

representation is so obviously inadequate that it denies a defendant his Sixth

Amendment right to counsel). We leave open the possibility that Terpstra might

raise an ineffective assistance of counsel claim in collateral proceedings. See id.

         Counsel’s motion to withdraw as counsel is GRANTED.

         DISMISSED.




                                            2